          Case 3:20-cv-00840-MO          Document 1       Filed 05/27/20        Page 1 of 3




Eric J. Neiman, OSB #823513
Eric.Neiman@lewisbrisbois.com
Aryn M. Seiler, OSB #194518
Aryn.Seiler@lewisbrisbois.com
LEWIS BRISBOIS BISGAARD & SMITH LLP
888 SW Fifth Avenue, Suite 900
Portland, Oregon 97204-2025
Telephone: 971.712.2800
Facsimile: 971.712.2801

Attorneys for Defendants Lyft, Inc. and Levi
Ward (formerly Crisp)




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION

LATANIA CHURA,                                       Case No.   3:20-cv-00840


               Plaintiff,                            NOTICE OF REMOVAL

       vs.                                           Pursuant to 28 U.S.C. §§ 1332, 1441, and
                                                     1446
LYFT, INC., a Foreign Business
Corporation, and LEVI CRISP,                         (Multnomah County Circuit Court Case
                                                     No. 20CV15964)
               Defendants.



TO:    The Judges and Clerk of the United States District Court for the District of Oregon:

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Lyft, Inc. and Levi Crisp

(“Defendants”), hereby file this Notice of Removal of Civil Action, removing the above-

captioned action from the Circuit Court of the State of Oregon for the County of Multnomah, in

which it is pending, to the United States District Court for the District of Oregon.

       In support of removal, both Defendants state as follows:

 NOTICE OF REMOVAL                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
 1                                                              888 SW Fifth Avenue, Suite 900
                                                                Portland, Oregon 97204-2025
                                                                Telephone: 971.712.2800 • Fax 971.712.2801
            Case 3:20-cv-00840-MO        Document 1      Filed 05/27/20        Page 2 of 3




                            NOTICE OF REMOVAL IS TIMELY

       1.      On or about April 21, 2020, Plaintiff Latania Chura (“Plaintiff”) initiated this

action by filing a Complaint in the Circuit Court of the State of Oregon for the County of

Multnomah, docketed at Case No. 20CV15964 (“State Court Action”). The Complaint names

Defendants Lyft, Inc., a Foreign Business Corporation and Levi Crisp (“Defendants”). (Exhibit

1).

       2.      Levi Crisp legally changed his name to Levi Ward in October 2019. (Exhibit 2).

       3.      This notice of removal is timely filed under 28 U.S.C. § 1446(b). Defendant Lyft,

Inc. was served with a copy of Plaintiff’s summons and complaint on May 7, 2020 and

Defendant Levi Ward was served by MVA service on May 19, 2020.

       4.      No further proceedings have been had in the Multnomah County Circuit Court as

of the date of this removal. (Exhibit 3).

       5.      This is a civil action over which this court has original jurisdiction based on

diversity of citizenship, pursuant to 28 U.S.C. § 1332, and due to the amount in controversy.

Plaintiff’s Counsel confirms that Plaintiff Latania Chura is a resident of Multnomah County,

Oregon. (Exhibit 4).

       6.      Defendant Lyft, Inc., is a Delaware Corporation with its principal place of

business in San Francisco, California.

       7.      Levi Ward a citizen of the State of Massachusetts and has been since December

2019. (Exhibit 5).

       8.      Plaintiff’s Complaint includes a $222,500 prayer for relief. (Exhibit 1).

Therefore, the amount in controversy requirement as set forth in 28 U.S.C. § 1332, is satisfied.




 NOTICE OF REMOVAL                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
 2                                                              888 SW Fifth Avenue, Suite 900
                                                                Portland, Oregon 97204-2025
                                                                Telephone: 971.712.2800 • Fax 971.712.2801
              Case 3:20-cv-00840-MO       Document 1      Filed 05/27/20        Page 3 of 3




         9.      Based on the foregoing, this Court has diversity jurisdiction pursuant to 28 U.S.C.

§1332.

                         REMOVAL TO THIS DISTRICT IS PROPER

         10.     Pursuant to 28 U.S.C. §§ 1332 , 1441, and 1446, removal of the above-captioned

state court action to this Court is appropriate.

         11.     Pursuant to 28 U.S.C. § 1441(a) and 1446(b), removal to this court is appropriate

as the district and division embracing the place where the state court action is pending.

         12.     Defendants will promptly serve plaintiff with this Notice of Removal, informing

plaintiff that this matter has been removed to Federal Court. Defendants will also promptly file a

copy of this Notice of Removal with the Circuit Court of Multnomah County, Oregon, where the

action is pending.

         13.     By removing this action, Defendants do not waive any objections or defenses, and

Defendants specifically reserve all such objections or defenses it may have to this action.



         DATED this 27th day of May, 2020.

                                             LEWIS BRISBOIS BISGAARD & SMITH LLP



                                             By: /s/ Aryn M. Seiler
                                                 Eric J. Neiman, OSB #823513
                                                 Aryn M. Seiler, OSB #194518
                                                 Telephone: 971.712.2800
                                                 Facsimile: 971.712.2801

                                                   Attorneys for Lyft, Inc. and Levi Ward (formerly
                                                   Crisp)




 NOTICE OF REMOVAL                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
 3                                                               888 SW Fifth Avenue, Suite 900
                                                                 Portland, Oregon 97204-2025
                                                                 Telephone: 971.712.2800 • Fax 971.712.2801
